Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the descriptions of “Figs. 4A- 4D” at P. [0017], “Figs. 5A- 5C” at P. [0018], “Figs. 7A- 7C” at P. [0020], and “Figs. 10A- 10C” at P. [0023] are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6- ‘the pair of wire members’ should be amended to - - the pair of undulating wire members - - line 11- ‘the wire members’ should be amended to - - the pair of undulating wire members - - line 15 – ‘the wire members’ should be amended to - - the pair of undulating wire 
Claim 1 is objected to because of the following informalities:  line 14- ‘wherein at least one of the plurality of protrusions’ should be amended to - - wherein at least one of the plurality of protrusions on the first and second side of the mesh sheet - - while it is clear that applicant is further limiting the plurality of protrusions on a first side of the mesh sheet and the plurality of protrusions on a second side of the mesh sheet, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 2 is objected to because of the following informalities:  line 3- ‘the protrusions’ should be amended to - - the plurality of protrusions on the first and second side of the mesh sheet - - to maintain claim consistency.  Appropriate correction is required.  Claim 3 is objected to because it is dependent off claim 2.
Claim 2 (line 4) and claim 3 (line 4) are objected to because of the following informalities: ‘the substantially cylindrical body portion’ should be amended to - -the substantially cylindrical shaped body portion - - while it is clear that applicant is further limiting the body portion to be a substantially cylindrical shape, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claim 3 is objected to because it is dependent off claim 2.
Claim 4 is objected to because of the following informalities:  line 2- ‘the area of the protrusion’ should be amended to - - [[the]] an area of the at least one of the plurality of protrusions on the first side- - to maintain claim consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  lines 2- 3- ‘the area of the protrusion’ should be amended to - - [[the]] an area of the at least one of the plurality of protrusions on the second side- - to maintain claim consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 3- ‘ the area of the protrusion’ should be amended to - - [[the]] an area of the at least one of the plurality of protrusions should be amended to - - [[the]] an area of the at least one of the plurality of protrusions on the second side- - to maintain claim consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 11- ‘an outer diameter of the stent retriever’ should be amended to - - [[an]] the outer diameter of the stent retriever - - while it is clear that applicant intended to refer to the same outer diameter of the stent retriever previously recited in the claim, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claims 11- 20 are objected to because they are dependent off claim 11.
Claim 20 is objected to because of the following informalities:  line 5- ‘the pair of wire members’ should be amended to - - the pair of undulating wire members - - line 10- ‘the wire members’ should be amended to - - the pair of undulating wire members - - line 14 – ‘the wire member’ should be amended to - - the pair of undulating wire 
Claim 11 is objected to because of the following informalities:  line 13- ‘wherein at least one of the plurality of protrusions’ should be amended to - - wherein at least one of the plurality of protrusions on the first and second side of the mesh sheet - - while it is clear that applicant is further limiting the plurality of protrusions on a first side of the mesh sheet and the plurality of protrusions on a second side of the mesh sheet, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claims 12- 20 are objected to because they are dependent off claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the catheter device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to introduce - - [[the]] a catheter device - - into the preamble of the claim or whether applicant intended to introduce a system in line 1 of the preamble and then later introduce a guide catheter in line 4 of the claim.  For the purposes of examination, claim 11 is interpreted as introducing a system in line 1 of the preamble and then later introduce a guide catheter in line 4 of the claim such that claim 1, lines 1- 4 are interpreted to recite - - A system for removing a thrombus from a blood vessel
a stent retriever; and 
a guide catheter configured to receive the stent retriever - -.
Claims 12- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 11- 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12- 15 of U.S. Patent No. 10,265,085 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding application claim 11 in view of the rejection under 35 U.S.C. § 112(b), claim 12 of U.S. Patent No. 10,265,085 B2 claims a system for removing a thrombus from a blood vessel, the catheter device comprising (A system for removing a thrombus from a blood vessel, the catheter device comprising: a stent retriever, the stent retriever comprising): 
a stent retriever (a stent retriever); and 
a guide catheter configured to receive the stent retriever, the guide catheter comprising an expandable distal portion (a guide catheter configured to receive the first catheter, the guide catheter comprising an expandable distal portion); 
wherein the stent retriever is moveable relative to the guide catheter (wherein the stent retriever is movable relative to the first catheter; and a guide catheter configured to receive the first catheter); and 
wherein the expandable distal portion comprises an outlet, and wherein a diameter of the outlet is variable between a first diameter that is less than an outer diameter of the stent retriever, a second diameter that is greater than the outer diameter of the stent retriever for receiving the stent retriever through the outlet, and once the stent retriever has been moved through the outlet, a third diameter that is less than an outer diameter of the stent retriever to envelope the stent retriever in the guide catheter (wherein the diameter of the expandable distal portion is variable between a minimum diameter in which the expandable distal portion comprises a generally cylindrical shape and a maximum diameter in which the expandable distal portion comprises a generally non-cylindrical shape; the diameter being variable between a minimum diameter and a maximum diameter is interpreted as capable of changing from one diameter to the other diameter an unlimited number of times such that the term anticipates alternating between a first minimum diameter and a second maximum diameter and a third minimum diameter and a fifth maximum diameter ad infinitum).
Regarding application claim 12, claim 12 of U.S. Patent No. 10,265,085 B2 claims wherein when the outlet is expanded to the second diameter, the outlet is sized to allow the stent retriever to be withdrawn into the guide catheter without substantially compressing the stent retriever (wherein, when the distal portion is expanded to the maximum diameter, the distal portion defines an opening that is sized to allow the stent retriever to be withdrawn into the guide catheter without substantially compressing the stent retriever).
Regarding application claim 13, claim 12 of U.S. Patent No. 10,265,085 B2 claims wherein the third diameter is substantially equal to the first diameter (wherein the diameter of the expandable distal portion is variable between a minimum diameter in which the expandable distal portion comprises a generally cylindrical shape and a maximum diameter in which the expandable distal portion comprises a generally non-cylindrical shape).
Regarding application claim 14, claim 12 and claim 13 of U.S. Patent No. 10,265,085 B2 claim further comprising one or more mechanisms to expand and contract the expandable distal portion (wherein the guide catheter comprises one or more mechanisms to expand and contract the expandable distal portion).
Regarding application claim 15, claim 12 and claim 14 of U.S. Patent No. 10,265,085 B2 claim wherein the one or more mechanisms comprise at least one of a torque mechanism, a string mechanism, a spring mechanism, or a combination thereof (wherein the one or more mechanisms comprises at least one of a torque mechanism, a string mechanism, or a combination thereof).
Regarding application claim 16, claim 12 of U.S. Patent No. 10,265,085 B2 claims wherein a body of the expandable distal portion is expandable between a minimum diameter and a maximum diameter (wherein the diameter of the expandable distal portion is variable between a minimum diameter in which the expandable distal portion comprises a generally cylindrical shape and a maximum diameter in which the expandable distal portion comprises a generally non-cylindrical shape).
Regarding application claim 17, claim 12 of U.S. Patent No. 10,265,085 B2 claims wherein the maximum diameter allows the stent retriever to be withdrawn into the guide catheter without substantially compressing the stent retriever (wherein, when the distal portion is expanded to the maximum diameter, the distal portion defines an opening that is sized to allow the stent retriever to be withdrawn into the guide catheter without substantially compressing the stent retriever).
Regarding application claim 18, claim 15 of U.S. Patent No. 10,265,085 B2 claims wherein the expandable distal portion, when expanded to the maximum diameter, occludes a blood vessel in which it is disposed (wherein the expandable distal portion, when expanded to the maximum diameter, occludes a blood vessel in which it is disposed).
Regarding application claim 19, claim 12 of U.S. Patent No. 10,265,085 B2 claims wherein the second diameter of the outlet is substantially equal to the maximum diameter of the expandable distal portion (wherein the diameter of the expandable distal portion is variable between a minimum diameter in which the expandable distal portion comprises a generally cylindrical shape and a maximum diameter in which the expandable distal portion comprises a generally non-cylindrical shape… when the distal portion is expanded to the maximum diameter, the distal portion defines an opening that is sized to allow the stent retriever to be withdrawn into the guide catheter without substantially compressing the stent retriever; since, according to application claim 11, the second diameter that is greater than the outer diameter of the stent retriever for receiving the stent retriever through the outlet, claim 12 of U.S. Patent No. 10,265,085 B2 anticipates the second diameter as substantially equal to the maximum diameter).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11- 19 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sepetka et al. (US Pub. No. 2002/0002383 A1).
Regarding claim 11, Sepetka discloses a system for removing a thrombus from a blood vessel, the catheter device comprising: 
a stent retriever (106) (Figs. 10- 14, 23- 27) (P. [0067] - - since obstruction engaging device 106 may be any of the engaging or removal devices described herein or any other suitable device, it is considered a stent retriever); and 
a guide catheter (132, 150, 170) (Figs. 15, 19, 25) configured to receive the stent retriever (106), guide catheter (132, 150, 170) comprising an expandable distal portion (114) (Figs. 11- 19, 23, 25); 
wherein the stent retriever (106) is moveable relative to the guide catheter (132, 150, 170) (Ps. [0077], [0079], [0081] device 170 is similar to the device of FIG. 15 (similarly has expandable portion (114)) in that the device 170 may be selectively expanded and collapsed by the user; capture element 150 may be used in substantially the same manner as the other capture elements described herein and in particular the capture element 132 of FIGS. 15-17; since device 170 has a collar 172, which may also be a continuous sheath or tube, device 170 is interpreted as a guide catheter); and
wherein the expandable distal portion comprises an outlet (O) (See Annotated Figs. 18- 19, 25), and wherein a diameter of the outlet (O) is variable between a first diameter (D1) that is less than an outer diameter of the stent retriever (106), a second diameter (D2) that is greater than the outer diameter of the stent retriever (106) for receiving the stent retriever (106) through the outlet (O), and once the stent retriever (106) has been moved through the outlet (O), a third diameter (D3) that is less than an outer diameter of the stent retriever (106) to envelope the stent retriever (106) in the guide catheter (132, 170) (P. [0079] - - capture element 150, which is substantially the same as the embodiments of Figs. 15 and 25, further is able to collapse cover after the obstruction is contained as shown in Annotated Fig. 19 which is similar to the expandable distal portion shape in applicant’s Fig. 5C; it is further noted that capture element is optionally inverted back into a catheter, and may also be withdrawn into the catheter).  Should it be argued that Sepetka does not expressly disclose the combination of embodiments of Figs. 15, 19 and 25, the applicant is directed to the disclosure of P. [0085] which provides that various alternatives, substitutions and modifications of the embodiments may be made without departing from the scope thereof.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to assemble the teachings of the embodiments in Figs. 15, 19 and 25 such that a diameter of the outlet is variable between a first diameter that is less than an outer diameter of the stent retriever, a second diameter that is greater than the outer diameter of the stent retriever for receiving the stent retriever through the outlet, and once the stent retriever has been moved through the outlet, a third diameter that is less than an outer diameter of the stent retriever to envelope the stent retriever in the guide catheter, since the combination of embodiments would have yielded predictable results, namely selectively expanding and contracting expandable distal portion (Sepetka - - P. [0077]).

    PNG
    media_image1.png
    437
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    784
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    319
    772
    media_image3.png
    Greyscale




Regarding claim 12, Sepetka further discloses wherein when the outlet (O) is expanded to the second diameter (D2), the outlet (O) is sized to allow the stent retriever (106) to be withdrawn into the guide catheter (132, 150, 170) without substantially compressing the stent retriever (106) (See Annotated Fig. 25) (P. [0071] - - cover 114 is preferably at least three times, more preferably at least five times, and most preferably at least seven times larger than the maximum expanded diameter of the support structure 112 or cover 114).
Regarding claim 13, Sepetka further discloses wherein the third diameter (D3) is substantially equal to the first diameter (D1) (See Annotated Figs. 18, 19) (P. [0079] - -capture element 150 may also be used to further collapse the cover 114 since the actuator 138 may be used to close the distal end with the cover 114 deployed such that the outlet (O) is substantially the same as the delivery configuration which is also interpreted as substantially equal to the first diameter).
Regarding claim 14, Sepetka further discloses further comprising one or more mechanisms (138) (Figs. 15, 19, 25) to expand and contract the expandable distal portion (114) (P. [0077] - - actuator 138).
Regarding claim 15, Sepetka further discloses wherein the one or more mechanisms comprise at least one of a torque mechanism, a string mechanism (140, 142, 174) (Figs. 15- 19, 25), a spring mechanism, or a combination thereof (Ps. [0077], [0081] - - elongate members expands, contracts, manipulates guide catheter).
Regarding claim 16, Sepetka further discloses wherein a body of the expandable distal portion (114) is expandable between a minimum diameter and a maximum diameter (Ps. [0071], [0079] - - a body of the expandable distal portion (114) reaches a maximum diameter and is collapsed back down to a minimum diameter).
Regarding claim 17, Sepetka further discloses wherein the second diameter of the outlet (D2) is substantially equal to the maximum diameter of the expandable distal portion (114) (See Annotated Fig. 25) (Ps. [0069], [0071], [0077] - - expandable distal portion (114) to a maximum diameter seven times larger than the collar/support tube).
Regarding claim 18, Sepetka further discloses wherein the expandable distal portion (114), when expanded to the maximum diameter, occludes a blood vessel in which it is disposed (P. [0075] - - expandable distal end portion (114) naturally impedes blood flow since it expands within the blood vessel).
Regarding claim 19, Sepetka further discloses wherein the second diameter of the outlet (D2) is substantially equal to the maximum diameter of the expandable distal portion (See Annotated Fig. 25) (Ps. [0069], [0071], [0077] - - expandable distal portion (114) to a maximum diameter seven times larger than the collar/support tube).
Allowable Subject Matter
Claims 1- 10 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is timely filed, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if rewritten to overcome the claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 and 20, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein at least one of the plurality of protrusions includes at least one subprotrusion formed in the wire member to increase the mesh density of the stent retriever.  
The subject matter of claim 1 and 20 are substantially similar to the claims 12- 15 of U.S. Patent No. 10,265,085 B2 except for the newly added limitation regarding wherein at least one of the plurality of protrusions includes at least one subprotrusion formed in the wire member to increase the mesh density of the stent retriever.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include:
Fleming, III (US Pub. No. 2004/0167610 A1);
Lowe et al. (US Pub. No. 2005/0159772 A1);
Sepetka et al. (US Pub. No. 2006/0195137 A1);
Kao et al. (US Pub. No. 2007/0219613 A1);
St. Germain et al. (US Pub. No. 2007/0233232 A1);
Bowman et al. (US Pub. No. 2014/0046359 A1);
Shrivastava et al. (US Pub. No. 2014/0074144 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771